Name: Commission Regulation (EEC) No 1846/87 of 30 June 1987 establishing ceilings and Community surveillance for imports of iceberg lettuce (Lactuca sativa L., var. capitata) and walnuts falling within subheadings ex 07.01 D II and 08.05 B of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1987)
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product
 Date Published: nan

 No L 174/32 Official Journal of the European Communities 1 . 7. 87 COMMISSION REGULATION (EEC) No 1846/87 of 30 June 1987 establishing ceilings and Community surveillance for imports of iceberg lettuce (Lactuca sativa L., var. capitata) and walnuts falling within subheadings ex 07.01 D II and 08.05 B of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1987) December 1990 . Consequently the abovementioned tariff benefit does not apply in Spain and Portugal . Whereas the application of ceilings requires the Commu ­ nity to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Commu ­ nity level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in parti ­ cular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the Arican, Caribbean and Pacific States and the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 22 thereof, Whereas Article 13 a of Regulation (EEC) No 486/85 provides that, during the period 1 July to 30 September iceberg lettuce (Lactuca sativa L., var. capitata) of subheading ex 07.01 D II of the Common Customs Tariff and, during the period 1 July to 31 December 1987, walnuts of subheading 08.05 B of the Common Customs Tariff, originating in the African, Caribbean and Pacific States are admitted into the Community at progressively reduced rates of duty ; whereas the benefit of the reduc ­ tion in duties is limited to ceilings of 1 000 and 700 tonnes respectively, beyond which the customs duties actually applicable to third countries may be re-imposed ; Whereas, within the limits of these tariff ceilings, customs duties are reduced progressively in accordance with fixed percentages for each product, during the same periods and at the same rates as provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas for the period in question the preferential duty is egual to 81,8 % of the Common Customs Tariff rate ; Whereas by virtue of the provisions of Council Regulation (EEC) Jtfo 1820/87 of 25 June 1987 concerning the appli ­ cation of the Decision of the ACP-EEC Council of Minis ­ ters relating to anticipatory implementation of the protocol of accession of the Kingdom of Spain and of the Portuguese Republic to the Third ACP-EEC Conven ­ tion (3), Spain and Portugal are to postpone implementa ­ tion of the preferential arrangements for fruit and vegeta ­ bles falling within Council Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1351 /86 0, until, respectively, 31 December 1989 and 31 HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of the products, originating in the African, Caribbean and Pacific States, and the overseas countries and territories, which are listed in the Annex, shall in the Community as constituted at 31 December . 1985, be subject to ceilings and to Community surveillance . The products referred to in the first subparagraph, their tariff headings, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the said Annex. (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30 . 6 . 1987. (3) OJ No L 172, 30 . 6 . 1987, p. 1 . 0 OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 119 8 . 5 . 1986, p. 46. 1 . 7 . 87 Official Journal of the European Communities No L 174/33 4. Member State,s shall forward to the Commission, not later than the 15th day of each month, statements of the amounts set off during te preceding month. They shall, if the Commission so requests, make up such statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period. 2. Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation, accompanied by a movement certifi ­ cate . Products may be charged against a ceiling only if the movement certificate is submitted before the date on which customs duties are re-established. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it, as defined in the preceding subpara ­ graphs. Member States shall inform the Commission, at the inter ­ vals and within the time limits specified in paragraph 4, of imports effected in accordance with the above pro ­ cedures. 3 . As soon as a ceiling has been reached, the Commis ­ sion may adopt a Regulation re-establishing, until the end of its period of validity, the customs duties applicable to third countries . Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1987 . For the Commission COCKFIELD Vice-President ANNEX Order No CCT heading No Description Customs dutyapplicable Level of ceiling (tonnes) 07.01 Vegetables, fresh or chilled : D. Salad vegetables, including endive and chicory : ex II. Other : 12.0050 08.05  Iceberg lettuce (Lactuca sativa L., var. capi ­ tata), from 1 July to 30 September 1987 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : 10,6 1000 12.0071 I B. Walnuts, from 1 July to 31 December 1987 4,8 ' 700